Citation Nr: 9913197	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  96-13 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome, secondary to service-connected post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for claimed jungle rot 
of the feet.

3.  Entitlement to an increased rating for the service-
connected post-traumatic stress disorder, currently evaluated 
as 50 percent disabling.

4.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for scar, 
shrapnel wound, left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to July 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from three separate rating actions of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In an August 1995 
rating action, the RO, inter alia, granted service connection 
and assigned a noncompensable evaluation for a scar, left 
leg, effective from March 24, 1995, and denied the veteran's 
claim of service connection for claimed jungle rot of the 
feet.  The veteran submitted a notice of disagreement (NOD) 
as to those issues in July 1996 and the RO issued a statement 
of the case (SOC) in August 1996.  The veteran's substantive 
appeal was received in October 1996.  

By a January 1996 rating action, the RO denied the veteran's 
claim for increase for the service-connected PTSD, then 
evaluated as 30 percent disabling.  The veteran submitted an 
NOD in February 1996 and the RO issued an SOC later that same 
month.  The veteran's substantive appeal as to that issue was 
received in March 1996.  In an October 1996 hearing officer 
decision, the rating for PTSD was increased to 50 percent 
disabling, effective March 24, 1995.

This matter is also before the Board on appeal from a March 
1997 rating decision in which the RO denied the claim of 
service connection for irritable bowel syndrome, as secondary 
to the service-connected PTSD.  The veteran submitted an NOD 
with regard to that claim in May 1997 and the RO issued a SOC 
later that month.  The veteran's substantive appeal was 
received in February 1998.

As the appeal regarding the evaluation of the service-
connected scar involves an original claim, the Board has 
framed it as shown on the title page.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

In July 1996, the veteran testified at a personal hearing at 
the RO.  A transcript of that hearing is associated with the 
record.  At that hearing, the veteran testified that his 
service-connected PTSD is of such severity that it prevents 
him from working.  From that statement, it appears that the 
veteran is raising a claim of entitlement to a total 
disability rating based on individual unemployability.  As 
this issue has not been developed for appellate review, it is 
referred to the RO for appropriate action.  


REMAND

Initially, the Board notes that in the October 1996 
substantive appeal, the veteran requested a personal hearing 
before a hearing officer at the RO.  Although a substantive 
appeal received in February 1998 pertaining to the issue of 
service connection for irritable bowel syndrome included the 
veteran's indication that he did not want a personal hearing, 
it is unclear whether he was withdrawing his earlier request 
or merely indicating he did not want a hearing regarding the 
issue of irritable bowel syndrome.  The RO should clarify the 
veteran's request regarding a hearing.

Evidence in the claims folder indicates that in July 1996, 
the veteran was awarded benefits by the Social Security 
Administration (SSA); however, no SSA records have been 
obtained.  The duty to assist includes requesting information 
from other federal agencies.  See Lind v. Principi, 3 Vet. 
App. 493, 494 (1992).  In particular, VA must request 
potentially relevant records which may be in possession of 
the Social Security Administration.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

Regarding the claim of secondary service connection for 
irritable bowel syndrome, the Board notes that the report of 
a January 1997 VA examination included a diagnosis of that 
condition and the examiner's impression that it was 
"impossible to state with any certainty" whether the 
condition was related to the service-connected PTSD.  The 
examiner did indicate, however, that it was "very possible" 
that the PTSD might worsen someone who has a tendency towards 
irritable bowel syndrome.  

The evidence of record is insufficient to decide the issue of 
service connection with any certainty and since the Board 
cannot exercise its own independent judgment on medical 
matters, further examination is required, to include an 
opinion based on review of the entire record.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has held that when a service-connected disability 
aggravates a nonservice-connected disability, service 
connection will be granted for the degree (and only the 
degree) of aggravation of the nonservice-connected 
disability.  Allen v. Brown, 7 Vet. App. 429 (1995).  The RO 
has not yet had the opportunity to address the issue of the 
aggravating effects of the service-connected PTSD as they 
pertain to the irritable bowel syndrome.  Thus, a remand is 
required.  

The veteran contends that the service-connected left leg scar 
is more severe than the current rating, assigned following 
the initial grant of service connection, indicates.  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found-
"staged" ratings.  See Fenderson, supra.  On remand, the RO 
should consider a staged rating and explain, with applicable 
effective date regulations, any change in the evaluations 
during the appeal period.  

As noted by the RO in a July 1998 supplemental statement of 
the case (SSOC), the criteria for evaluating mental disorders 
was changed, effective November 7, 1996.  The Court has held 
that "where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant generally applies."  White v. 
Derwinski, 1 Vet. App. 519, 521 (1991).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Thus, when the RO 
readjudicates the veteran's claim for increase, it should 
consider both sets of rating criteria.  

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for 
complaints regarding his service-
connected PTSD, scar, claimed irritable 
bowel syndrome and claimed jungle rot 
since 1996.  After securing the necessary 
release, the RO should attempt to obtain 
copies of all records from the identified 
treatment sources.

2.  The RO should contact the veteran in 
order to clarify his request for a 
personal hearing.  The RO should then 
take appropriate action and schedule him 
for a personal hearing, if one is 
requested.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The veteran should be afforded an 
appropriate VA examination in order to 
ascertain the extent and likely etiology 
of the irritable bowel syndrome.  All 
indicated testing in this regard should 
be accomplished.  The claims folder 
should be made available to the examiner 
for review in connection with the 
examination.  Based on his/her 
examination and study of the case, it is 
requested that the examiner express an 
opinion as to the medical probability 
that the irritable bowel syndrome is the 
proximate result of the service-connected 
PTSD.  If no direct causal relationship 
is identified, then the examiner should 
offer an opinion as to the degree to 
which the service-connected PTSD might 
have aggravated the irritable bowel 
syndrome.  Complete rationale for all 
opinions expressed must be provided.

5.  The veteran should be afforded a VA 
examination in order to determine the 
current severity of the service-connected 
scar of the left leg.  All indicated 
testing should be conducted and the 
claims folder should be made available to 
the examiner for review.  The examiner 
should indicate whether the scar is 
tender and painful upon objective 
demonstration, poorly nourished with 
repeated ulceration, or otherwise 
causative of any limitation of function.  

6.  The veteran should be afforded a VA 
psychiatric examination to evaluate the 
severity of the service-connected PTSD.  
Complete psychological tests should be 
conducted, as deemed necessary.  The 
claims folder and copies of the old and 
new criteria for rating mental disorders 
should be made available to the examiner 
for review.  Based on the examination and 
study of the case, the examiner should 
enter a complete multiaxial evaluation, 
including a score on the Global 
Assessment of Functioning scale of Axis V 
along with an explanation of the 
significance of the assigned score.  The 
examiner should first report findings 
under the old criteria and then 
separately under the new criteria.  A 
complete rationale for all opinions 
expressed must be provided.

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be taken.  

8.  After the development requested above 
has been completed, the RO should again 
review the veteran's claims.  That review 
should include considering the assignment 
of a staged rating for the service-
connected scar of the left leg.  Any 
staged rating should include the 
effective date regulations and an 
explanation of the reason for the 
effective date.  In readjudicating the 
veteran's claim for an increased rating 
for the service-connected PTSD, the RO 
should consider both the old and new 
rating criteria and apply that most 
favorable to the veteran.  If any benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


